Citation Nr: 1747289	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arterial and venous disorders, to include blood clots and pulmonary embolism, claimed as secondary to the Veteran's service-connected avulsion fracture of the dorsum of the tarsal navicular, status post-operative left dorsal tunnel release and reflect sympathetic dystrophy(left foot disability).

2. Entitlement to an increased rating for degenerative joint disease of the lumbar spine (lumbar spine disability), currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1987 to October 1989.

The case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to increased rating for degenerative joint disease of the lumbar spine (lumbar spine disability) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's arterial and venous disorders, to include blood clots and pulmonary embolism, were not incurred in, or a result of active military service and have not been shown to have been caused or aggravated by the Veterans service-connected left foot disability. 


CONCLUSION OF LAW

The criteria for service connection for arterial and venous disorders, to include blood clots and pulmonary embolism have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may also be granted on a secondary basis for disability that is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  




III.  Analysis

The Veteran has claimed entitlement to service-connection for blood clots.  Based on evidentiary development over the course of the appeal period, the Veteran's claim has been expanded to include consideration of whether service connection may be awarded for arterial and venous disorders, to include blood clots and pulmonary embolism.  The Veteran does not argue that his disability had onset in service, or that it is otherwise related to service.  Rather, the Veteran asserts that his disability is secondary to his service-connected left foot disorder-specifically, coded as "avulsion fracture, dorsum of tarsal navicular, post operative left dorsal tunnel release, reflex sympathetic dystrophy."   

At the outset, the Board notes that the Veteran's service treatment records (STRs) are negative for any complaints diagnosis or treatment for arterial or venous disorders, to include blood clots pulmonary embolism, during service.  Although there is no exit exam in the STR's, a report conducted in February 1989 showed that the Veteran's physical exam was normal, as well as his vascular system.  The Veteran did not exhibit symptoms of, nor was he diagnosed with any arterial and venous disorders until many years after service.  As noted above, the Veteran does not argue that his current disability manifested in service, or is directly due to service.  As such, direct service connection in this case is not warranted.

Turning to secondary service connection, a September 2016 VA examiner diagnosed the Veteran with post thrombotic syndrome of both lower extremities status post bilateral deep vein thrombosis (DVTs) and pulmonary embolism.  The Veteran was service-connected for his left foot disability in a February 1990 rating decision.  The key question at issue is whether the Veteran's left foot disability caused the Veteran's post thrombotic syndrome, or aggravated it beyond its natural progression.

In reference to this claim, the Veteran was afforded a VA examination in February 2010.  The February 2010 VA examiner noted that the Veteran's left ankle injury occurred about twenty-five years before.  The examiner noted that in January 2009 the Veteran reported that he developed swelling and discoloration of the entire leg and especially his left foot.  He was seen at the Emergency room at Detroit VA Medical Center and was found to have a deep vein thrombosis (DVT) in left popliteal vein.  He was hospitalized for seven days treated with Heparin and discharged on coumadin, which you discontinued 9 months later.  The examiner also referenced outpatient treatment reports showing treatment for complaints of a coagulation deficit.

Upon examination in December 2010, a VA examiner noted x-rays revealed no deep vein thrombosis (DVT) to the left lower extremity deep and superior venous systems.  The examiner diagnosis stated that the Veteran's status post (S/P) DVT in the left popliteal vein (2008/2009) was resolved.  The examiner opined that the Veteran's blood clot to the left leg was unrelated to service.  Reasoning that, "the Veteran's ankle injury happened many years earlier, that he was able to walk and stand for long hours, and use his left leg since his injury."  Finally, the examiner opined that there is no objective evidence of any venous insufficiency localized to the left leg.  In July 2016, the Board found this opinion to be inadequate as it did not address secondary service connection and all medical records.

After the July 2016 remand, available VA treatment records from Detroit VAMC, dated from June 1, 2010 to September 12, 2016, and private hospital records were obtained but fail to show any evidence to support the Veteran's claim.  The records discussed his treatment and medical history for his arterial and venous disorders, to include blood clots and pulmonary embolism but they assessments do not show a link between this disability and his service-connected left foot disability.

In September 2016, the Veteran was provided another VA examination based on the July 2016 Board remand.  The VA examination report from September 2016 showed that the VA examiner reviewed the entire claims file.  As noted above, the examiner diagnosis post thrombotic syndrome of both lower extremities S/P bilateral DVTs and pulmonary embolism.  

The examiner opined that the Veteran's venous condition post thrombotic syndrome, both lower extremities S/P bilateral DVTs and Pulmonary Embolism is "less likely than not" due to or the result of service-connected left foot disability, and operative treatment for the disability in 1989.  The examiner  rationale was that even though traumatic injury, fractures and surgery  are the risk factors for venous thrombosis, the thrombotic event usually occur within months, but unlikely after several years.  Indeed, the Veteran had his thrombotic events in 2009 and 2010, which was several years following his initial foot injury during service and treatment in 1989.   Additionally, the examiner opined that as per the pulmonary consult dated in October 2011, the Veteran had multiple thrombotic events (bilateral legs, both lungs and ECHO evidence of cardiac thrombus), and they were as likely as not related to some other hypercoagulable state.  With respect to aggravation, the examiner added that, "as per available Veteran's medical records there are no subsequent clinical recurrences of thrombotic events since initiation of his long term anticoagulation therapy (i.e. 2010),"  and there is no objective clinical evidence of aggravation.  The examiner further indicated that the most recent venous dopplers of the both lower extremities (dated April 2016 and April 2012) revealed normal finding, no DVT, and no reflex condition. 

There are no medical opinions of record contrary to that of the September 2016 VA examiner.  The Veteran has been afforded ample opportunity to submit medical evidence in support of his claim, and in response to the September 2016 VA examiner's assessment, but he has not done so.  The Board affords the September 2016 VA examiner's opinion great probative weight, as it reflects a clear understanding of the Veteran's medical history, the effects of treatment for his foot condition in 1989, and the relationship (or lack thereof) between clotting problems experienced in 2009 and 2010 and the Veteran's left foot disability and prior treatment for that disability.  

The Board has considered the Veteran's lay assertions that his blood clots were a result of his service-connected left foot disability.  Although the Veteran is competent to testify to the facts surrounding his claim, such as symptomatology, as a layperson, he is not competent to offer opinions that require specialized medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, while the Veteran may sincerely believe that his arterial and venous disorders, to include blood clots and pulmonary embolism are a result of his service-connected left disability, he does not have medical training and his statements as to medical diagnosis are simply outweighed by the diagnoses of the VA examiners discussed above.

Therefore, the Board finds that the evidence weighs against a service connection for arterial and venous disorders, to include blood clots and pulmonary embolism, claimed as secondary to the Veteran's service-connected left foot disability.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2016).  As such, the Board finds that service connection must be denied.


ORDER

Entitlement to service connection for arterial and venous disorders, to include blood clots and pulmonary embolism, is denied.


REMAND

The Veteran was last afforded a VA examination in September 2016 addressing the severity of the lumbar spine disability.  At the examination, the VA examiner responded "yes" to the question, "Does the Veteran have radicular pain or any other signs or symptoms due to radiculopathy?".  The examiner then identified moderate numbness in both the right and left lower extremities.  Pertinently however, the examiner failed to indicate what nerve roots were involved, and offered a seemingly contradictory finding when indicating that the severity of radiculopathy on the right lower extremity was "not affected."  The examiner offered no discussion of left lower extremity. 

Note (1) located under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, states that any objective neurologic abnormalities [associated with the spine disability], including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  
As it is unclear whether the Veteran's service-connected spine disorder manifests in lower extremity radiculopathy to a compensable degree, the Board finds that an additional VA spine examination is necessary.  The Board adds that the new examination should include range of motion testing and estimates as to the functional impact of possible flare-ups, as per the Court's recent holdings in Correia v. McDonald, 28 Vet. App. 158 (2016), and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the spine.  The examiner should review the claims file.  All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion.
 
The examination must include range of motion testing results of spine in both active and passive motion, and in weight-bearing and nonweight-bearing. The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  Further, the examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  If such testing is cannot be performed, the examiner should provide an explanation as to why this is the case. 
The examiner should also estimate any functional loss in terms of additional degrees of limited motion experienced during flare-ups, if any, and repetitive use over time. If the examiner cannot provide the estimation without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided. See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  

The examiner should also note the nature and severity of any objective neurological impairment that is associated with the lumbar spine disability, most specifically the lower left and right extremity radicular numbness reported by the Veteran.  For each impairment noted, please indicate the nerve roots involved and the severity of the symptoms (e.g., mild, moderate, severe). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

2.  Afterwards, readjudicate the claim on appeal, and furnish the Veteran and his representative a Supplemental Statement of the Case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	




(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


